Citation Nr: 1038059	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-33 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel












INTRODUCTION

The Veteran had active service from December 1972 to December 
1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.

This matter was previously before the Board in March 2010, at 
which time it was remanded for additional development.  It is now 
returned to the Board.

In the March 2010 Remand, the Board indicated that the 
the issue of service connection for eczema had been raised 
by the record in a letter accompanying the Veteran's 
November 2008 Appeal To Board Of Veterans' Appeals (VA 
Form 9), but had not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  As the Board did not have 
jurisdiction over the issue, it was referred to the AOJ 
for appropriate action.  It does not appear that further 
action on the issue was taken by the AOJ, as such, the 
Board, once again, refers the issue to the AOJ for 
appropriate action.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, 
obstructive sleep apnea had its clinical onset during the 
Veteran's period of active service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for obstructive sleep apnea.  The RO will be 
responsible for addressing any notice defect with respect to the 
rating and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2009).

In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Veteran asserts that he has current sleep apnea that was 
first manifested during his period of active service.  He has 
indicated that the service treatment records do not show 
treatment for sleep apnea during service because he did not seek 
treatment.  However, he and his spouse have both suggested that 
his symptoms were, in fact, present while he was in service, and 
that they have continued and increased in severity ever since.

A lay statement from the Veteran's spouse dated in October 2007 
shows that it was indicated that she and the Veteran had been 
together for over 30 years.  She described that his snoring 
appeared to get louder during his tour of duty onboard the USS 
Fidelity from 1980 to 1983, and that he was always sleepy during 
the daytime.  She added that the symptoms of loud snoring, 
daytime sleepiness, and fatigue even after long periods of sleep 
continued even after his retirement from the Navy.  She noted 
that they had initially attributed his symptoms to natural causes 
because they were not aware of sleep apnea.

The Veteran's service treatment records do not show that he was 
treated for obstructive sleep apnea during his period of active 
service.

Following service, private medical records from M. S. R., M.D., 
dated from April 2002 to August 2009, show that the Veteran was 
treated intermittently for symptoms associated with moderate to 
severe obstructive sleep apnea and hypopnea syndrome.

A private medical record from R. F. I., M.D., dated in May 2010 
shows that the Veteran was diagnosed with mild obstructive sleep 
apnea, compliant with therapy.  Dr. I. added that the obstructive 
sleep apnea was diagnosed in 1998, but he had symptoms of snoring 
and daytime sleepiness before his diagnosis for at least six 
years.  Dr. I. concluded that based on this fact, it was quite 
possible that the Veteran had obstructive sleep apnea, but was 
undiagnosed.

A VA examination report dated in July 2010 shows that the 
examiner indicated reviewing the Veteran's entire claims file in 
conjunction with conducting the examination of the Veteran.  The 
Veteran reported a history consistent with that set forth above.  
The Veteran was given an impression of obstructive sleep apnea, 
active with current continuous positive airway pressure 
treatment.  The examiner opined that it was at least as likely as 
not that the Veteran's current obstructive sleep apnea had its 
clinical onset in service if one were to believe that the 
symptoms related by the Veteran and his wife were true and 
factual.  The examiner added that while there was no medical 
documentation of symptoms or a diagnosis of obstructive sleep 
apnea in service, the reported symptoms of snoring and gasping at 
night while in service were indeed indicative of sleep apnea.

The Board has considered the contentions of the Veteran and his 
spouse that he has had symptoms associated with loud snoring, 
daytime sleepiness, and fatigue since active service.  When a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this case, the Board finds that the lay 
statements of the Veteran and his spouse describing the onset and 
chronicity of the symptoms associated with obstructive sleep 
apnea first manifested during service to be credible and 
supported by the later diagnoses.  Id.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
due consideration to both pertinent medical and lay evidence in 
evaluating a claim to disability benefits. See Davidson, 581 F.3d 
at 1316.  The United State Court of Appeal for the Federal 
Circuit (Federal Circuit) has explicitly rejected the view that 
"competent medical evidence is required ... [when] the 
determinative issue involves either medical etiology or a medical 
diagnosis." Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed.Cir.2006) ("[T]he Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").

Thus, the Board finds competent and credible the lay evidence as 
set forth above as to the Veteran's symptoms associated with his 
obstructive sleep apnea.  The Board also finds that the May 2010 
opinion of Dr. I. and the July 2010 opinion of the VA examiner 
are at the very least in equipoise with the other evidence of 
record, and there is no competent medical evidence of record to 
rebut these opinions or otherwise diminish their probative 
weight.  In light of foregoing, and the Federal Circuit's 
decision in Davidson, the Board finds that service connection for 
obstructive sleep apnea is warranted.  Accordingly, the claim 
will be granted on the basis of the application of benefit of the 
doubt in the Veteran's favor.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


